Citation Nr: 1202004	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-50 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for left knee patella-femoral syndrome, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee patella-femoral syndrome, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for lumbar strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2001 until October 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  PTSD has been productive of intrusive thoughts two to three times a week, avoidance of thoughts, irritability with outbursts of anger, unremarkable speech, intact judgment, and logical thoughts.

2.  Left knee patella-femoral syndrome has been productive of 135 degrees of flexion without painful motion or instability.

3.  Right knee patella-femoral syndrome has been productive of 135 degrees of flexion without painful motion or instability.

4.  Lumbar strain has been productive of flexion to 70 degrees, extension to 30 degrees, and no neurologic deficit.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 10 percent for left knee patella-femoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

3.  The criteria for a disability rating in excess of 10 percent for right knee patella-femoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

4.  The criteria for a disability rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 6260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of VA treatment.  Furthermore, the Veteran was afforded VA examinations in March and April 2010 during which the examiners were provided the Veteran's claims file for review, took down the Veteran's history, conducted and reported the results of diagnostic testing, considered the lay evidence presented, laid a factual foundations for the conclusions reached, and reached conclusions based on their examinations that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examinations of the appellant are found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings On Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disabilities at issue have not significantly changed and uniform evaluations are warranted.

Posttraumatic Stress Disorder

In the September 2008 rating decision on appeal, the Veteran was granted an evaluation of 50 percent effective March 5, 2008 for PTSD.  PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this Code, the current 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

In order for a 70 percent rating to be assigned, there must be evidence of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2011).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

In evaluating the Veteran's level of disability, the Board has considered the Veteran's Global Assessment of Functioning (GAF) scores as one component of his overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores between 70 and 61 represent some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  When GAF scores are between 60 and 51, moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) are present.

Before proceeding, the Board notes that the Veteran has raised the issue of entitlement to depression as secondary to PTSD.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2011). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board has reviewed the record and notes that no professional assessment has distinguished symptoms of depression as separate from PTSD.  Furthermore, the Veteran has not been diagnosed with depression.  Accordingly, the Board presently evaluates the Veteran's service-connected PTSD.

In March 2008, the Veteran stated that he was experiencing frequent vivid nightmares, and endorsed irritability and difficulty controlling his anger.  He avoided crowds and family events and felt depressed and unable to concentrate.

On psychological evaluation in March 2008, the Veteran's primary symptom was a lack of anger control which had become worse in the past several years.  The Veteran used behaviors such as avoiding crowds to cope with symptoms.  He reported emotional numbing and significant difficulty falling and staying asleep.  The Veteran denied depressive symptoms such as disturbances in appetite, mood, concentration, and energy levels.  He also denied racing thoughts, excessive worry, restlessness, muscle tension or an inability to relax.  The Veteran did endorse, however, frequent nightmares, recurrent intrusive thoughts, hypervigilance and exaggerated startle response.  Psychomotor activity, speech, and affect were not remarkable.  Thought process was goal-directed and he had no homicidal or suicidal ideation.  Insight was good, judgment was intact, and there was no evidence of psychosis.  GAF score was assessed to be 59.

In a December 2009 statement, the claimant indicated that he had "deep depression," was having relationship difficulties, and his speech was become less understandable.

On VA examination in March 2010, the Veteran described his relationship with his wife as "good" and with his daughter as "great."  He and his family regularly engaged in activities together outside the home, and he stated that he had four friends who he sees every two to three months but talks to every couple of weeks.  The Veteran endorsed mild forgetfulness as well as slurring and mumbling speech.  He stated that he had depressed mood lasting two days every two weeks, occasional deceased interest in activities, fatigue, and problems concentrating, but denied all other symptoms of depression.  He attributed his symptoms to pain, long work hours, and having less time with his family.

The Veteran had intrusive thoughts two to three times a week, avoidance of thoughts, and was irritable with outbursts of anger.  He denied flashbacks, and said that he sleeps for six to seven hours a night without waking unless he has a distressing dream.  The Veteran had some difficulty concentrating, hypervigilance, and a strong startle reaction.  Mental status examination revealed good eye contact, unremarkable speech, logical and goal-directed thoughts, euthymic mood, and mildly constricted affect.  He was oriented to person, place, time and situation, and judgment and insight were intact.  The examiner assigned a GAF score of 62 and stated that symptoms were generally mild with some difficulties involving irritability, concentration and sensitivity to criticism.  

After a careful review of the evidence above, the Board finds the Veteran's PTSD disability to be not more than 50 percent disabling.  As previously indicated, the current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

In order to warrant a 70 percent evaluation, there must be evidence of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Here, objective clinical assessments have shown that the Veteran does not have symptoms such as impairments in judgment or suicidal ideation.  His speech has not been illogical, obscure or irrelevant, and he is oriented to person, place and time.  To the extent that the Veteran has endorsed slurred speech, the Board finds such endorsement not credible as such a symptom is reasonably expected to have been reported by an examiner if it was present.  Additionally, the Veteran has endorsed in written statements that his family relationships are strained, yet on examination he has indicated such relationships are good.  The Board recognizes that the Veteran has also averred to depressed mood, however his overall disability picture does not come close to approximating that contemplated by a 70 percent rating.

Particularly informative of the Veteran's level of disability are GAF scores throughout the record ranging from 59 to 62, indicating only mild to moderate symptoms.  While these GAF scores are consistent with the current 50 percent rating, the Veteran's clear speech, intact judgment, logical thoughts, and lack of most depressive symptoms indicates that the level of disability does not reach 70 percent as defined under the DC 9411.

Clearly, he is competent to report that he is worse.  However, the Veteran's statements have been relatively non-specific.  Furthermore, the observations of the professionals are more probative and credible than the Veteran's self report.

Based on the foregoing, the Board concludes that the Veteran's PTSD disability has been 50 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Left and Right Knees

In the rating decision on appeal, the Veteran's 10 percent ratings for both left and right knee patella-femoral syndrome were continued.  The Veteran's knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5260 (2011).  Under this Code, limitation of flexion of the leg warrants a 10 percent rating when flexion is limited to 45 degrees; a 20 percent disability rating when flexion is limited to 30 degrees; and, a maximum of 30 percent disability when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).

The Board also considers whether separate evaluations may be warranted for instability or limitation of flexion.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2011).

During an initial evaluation for primary care in March 2008, the Veteran endorsed knee pain since 2005; however evaluation indicated full range of motion of the lower extremities.

Radiographic imaging in April 2010 revealed no evidence of acute fracture or dislocation, no joint space narrowing or degenerative spurring, and no joint effusion of either knee.  On VA examination, he endorsed swelling of the knees twice a month, but did not describe catching, locking, or giving way.  He had no subluxation or dislocation, and used no braces for either knee.  Using stairs and doing yard work both slightly aggravated his knee pain.  The Veteran described no limitations of activities of daily living or working, other than limitations when doing yard work and that he no longer runs, and no additional limitations on flare-ups.

Examination of the knees was described as equal, with no deformity or effusion, and stability to varus-valgus stress testing.  Bilateral range of motion was from 0 to 135 degrees with no pain, fatigue, weakness or incoordination on repetition.  Mild patella crepitus was noted on motion and patella grind test was positive.

After a careful review of the evidence above, the Board finds the Veteran's left and right knee patella-femoral syndrome has been not more than 10 percent disabling.  As previously indicated, the current 10 percent evaluation contemplates the functional equivalent of flexion is limited to 45 degrees or periarticular pathology productive of painful motion.  In order to warrant a 20 percent rating, flexion must be functionally limited to 30 degrees of motion.

Here, the Veteran has 135 degrees of flexion in both knees, without objective signs of pain.  Furthermore, the Veteran himself has stated that the only limitations on activities of daily living are a reduced ability to run and some limitations doing yard work.  The Veteran has asserted that his symptoms warrant a greater than 10 percent rating, however even when accepted as true and credible, his testimony does not provide the basis for higher evaluations.

The Board has considered whether one or more other ratings may be applicable, however it is found that none are.  The Veteran has full range of extension and there is no lay or medical evidence of subluxation or instability.

Based on the foregoing, the Board concludes that the Veteran's knee disabilities have been 10 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lumbar Strain

In the September 2008 rating decision on appeal, the Veteran's 10 percent evaluation for lumbar strain was continued.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain.

Disabilities rated under DC 5237 are evaluated based on the General Rating Formula for Disease and injuries of the Spine.  The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to DC's 5235 to 5243 unless the disability rated under DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2011).

Under the General Rating Formula, the Veteran's current 10 percent rating is warranted on forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. §4.71a, DC 5237 (2011).  A 20 percent evaluation is called for on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  40 percent ratings are demonstrated by evidence of forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  On evidence of unfavorable ankylosis of the entire thoracolumbar spine, a 50 percent rating is warranted, while a 100 percent rating is demonstrated on unfavorable ankylosis of the entire spine.  Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id.

Note (2) indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Under Note (4), each range of motion measurement is to be rounded to the nearest five degrees.  Id.

Note (5) dictates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) requires that VA separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The rating criteria dictate that intervertebral disc syndrome may be rated on incapacitating episodes.  Id.  Before considering the merits of this case, the Board notes that a diagnosis of intervertebral disc syndrome has not been made; thus, the Board will not consider a rating based on incapacitating episodes.

As with the knee above, the Board notes that the Rating Schedule recognizes actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, and that the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 38 C.F.R. § 4.59; see also, DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a primary care note from March 2008, the Veteran endorsed chronic back pain, but had full range of motion.

Radiographic images in April 2010 indicated lumbosacral spine alignment was unremarkable.  There was slight narrowing of the intervertebral disc space at the L5-S1 level secondary to underlying degenerative changes in the disc.  There was no fracture or dislocation, however mild degenerative changes were noted at the facet joints at the L5-S1 level.  The impression was of minimal degenerative changes at the lower part of the lumbar spine.

On VA examination in April 2010, the Veteran described right-sided primarily low back pain which was aggravated by repetitive bending.  The Veteran did not endorse any incapacitating episodes, and denied bowel, bladder and erection problems.  He had no radicular symptoms.  Physical examination revealed absent deep tendon reflexes.  Sensation was intact throughout and motor function was five out of five.  Straight leg raise was negative bilaterally, and there was no tenderness to palpation.  Flexion was from 0 to 70 degrees, with stiffness at the end of motion, but no pain, fatigue, weakness, or incoordination.  Extension was to 30 degrees, bilateral lateral bending and rotation were to 30 degrees, and there was no pain, fatigue, weakness, or incoordination with motion in any plane.

the Board finds the Veteran's lumbar strain to be not more than 10 percent disabling.  As previously indicated, the current 10 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, DC 5237.  In order to warrant a higher evaluation, there must be the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis for 20 a percent rating.  Id.

Here, the Veteran has not endorsed, and the objective evidence does not show, any symptoms commensurate with a rating of greater than 10 percent.  In addition to flexion to 70 degrees and extension to 30 degrees, there is no competent evidence of neurologic deficit.  The Veteran has stated that his low back disability warrants a rating of greater than 10 percent, and while his testimony is credible, even when accepted as true it does not provided the basis for a higher evaluation.

Based on the foregoing, the Board concludes that the Veteran's lumbar strain has been 10 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Rating

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of extraschedular ratings is not warranted, as the schedular evaluations assigned adequately contemplate the claimant's levels of disability and symptomatology.



ORDER
	
An evaluation in excess of 50 percent for PTSD is denied.

An evaluation in excess of 10 percent for left knee patella-femoral syndrome is denied.

An evaluation in excess of 10 percent for right knee patella-femoral syndrome is denied.

An evaluation in excess of 10 percent for lumbar strain is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


